UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7470



MASON THOMPSON,

                                              Plaintiff - Appellant,

          versus


WILLIAM P. ROGERS, Regional Director; ALTON
BASKERVILLE, Warden of Powhatan Correctional
Center; E. BARKSDALE, Major; A. NEITHERLAND,
Captain; W. E. PENN, Lieutenant; SERGEANT LEE,
first name unknown; C. W. JACKSON; B. RHOTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-01-476-2)


Submitted:   April 18, 2003                   Decided:   May 27, 2003


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mason Thompson, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mason Thompson appeals the district court’s order granting

summary judgment to Defendants in this 42 U.S.C. § 1983 (2000)

action.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Thompson v. Rogers, No. CA-01-476-2 (E.D. Va. Sept. 16,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2